Oo eo NY Dn nH F&F W NY —

NY NO HNO NO NO NY NN WN NO | | FF F- Fe FO PSePOl rh - hc =
oN KH NW kB Ww NHN —|=— FD 606 eH KN DH F&F Ww NY — &

 

 

Case 3:19-cv-00382-LRH-CBC Document 10 Filed 08/13/19 Page 1 of 2

JOHN ALBRECHT
General Counsel
Nevada Bar No. 4504
2215 Raggio Parkway
Reno, Nevada 89512
(775) 784-7396

(775) 784-73 15--fax
Attorney for Defendant

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

KYLE SIMMONS,

Plaintiff, CASE NO.: 3:19-cv-00382-LRH-CDC

vS.

NEVADA SYSTEM OF HIGHER
EDUCATION obo TRUCKEE MEADOWS
COMMUNITY

COLLEGE

eee! Nee Sane “eae Senge! “eget! See! ‘nage! Seaget! age! eet! mn

Defendant

STIPULATION TO EXTEND TIME TO FILE MOTIONS
(First Request)

Defendant Nevada System of Higher Education, by its attorney, John Albrecht, Truckee
Meadows Community College, and Plaintiff Kyle Simmons, by his attorney, Michael Langton, hereby,
stipulate that the Defendant Nevada System of Higher Education has up to and including August 30,
2019, to file motions or file an answer. The reason for the request is that Defendant’s Attorney was
hospitalized from June 30 through July 10, 2019, and out of the office recovering through July 28, 2019,
and the press of business prevented this request from being filed.

//1
//1
//1

 
 

o oOo NN UH F&F WY NYO —

NY NH NY NY NY NY NV NN NO | FF FF FF Fe FO SESS ee hl =
oN DO OO RR WD NY —|& CO OO OHO NH DH nn F&F WD NY —| O&O

 

 

Case 3:19-cv-00382-LRH-CBC Document 10 Filed 08/13/19 Page 2 of 2

DATED this 13th day of August 2019.

/s/ John Albrecht

John Albrecht

Attorney for Defendant Nevada
System of Higher Education

DATED this 13th day of August 2019.

/s/ Michael Langton
Michael Langton
Attorney for Plaintiff Kyle Simmons

ORDER
IT IS SO ORDERED.

 
 

States Magistrate Judge

DATED: B/ [ 4f L717

 
